What has been said in disposing of the plaintiffs' appeal, renders unnecessary any extended consideration of that taken by the defendant. His exceptions, except two, are sustained by the Court, and these two are untenable. The rights of the (575) *Page 488 
parties are in our opinion, properly ascertained and determined in the ruling of the Court, and in the final judgment that he have the land, on full payment, and that it be sold to make such payment, if it becomes necessary by his default.
There is no error, and the judgment is affirmed.
No error.                                          Affirmed.